DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal phraseology “said” in line 7.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit adapted to determine the state of the refrigerant in claims 1 and 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1, at line 17, recites “the state of the refrigerant” but for proper antecedent basis should instead read --a state of the refrigerant--.
Claims 2-15 each recite “A refrigeration apparatus” but should instead read --The refrigeration apparatus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites the limitation "the refrigeration unit" in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to be intended to recite the refrigeration apparatus. 
	Regarding claims 2-15, the claims are rejected due to dependence from claim 1.
	Further regarding claims 5-7, 10, and 14, each claim recites “it comprises”. This limitation is indefinite as it is unclear what is meant by “it”. For examination purposes the claims are presumed to refer to the refrigeration apparatus.
	Further regarding claim 12, the claim recites “it operates”. This limitation is indefinite as it is unclear what is meant by “it”. For examination purposes the claim is presumed to refer to the refrigeration apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi (US 2004/0050081) in view of Huff (US 2012/0198868).
	As to claims 1 and 15, Tsuboi teaches a refrigeration apparatus comprising:
	a main refrigerant circuit I including a positive displacement compressor 11, a condenser 12, an expansion valve 13, and an evaporator 14; and
	a lubrication refrigerant line II connected to the main circuit I between the condenser 12 and the expansion valve 13, in which circulates a portion of the refrigerant, and connected to the compressor 11 for lubrication using the refrigerant (paragraphs 32-35);
	wherein the lubrication refrigerant line II comprises a throttle valve 15 adapted to vary the lubrication refrigerant flow entering the compressor 11 (paragraph 32: valve 15 is a variable throttle valve).

	As to claim 2, Tsuboi teaches the lubrication refrigerant line being branched into a chamber line II connected to a compressor chamber, a suction side bearing line III connected to a suction side bearing cavity, and a discharge side bearing line IV connected to a discharge side bearing cavity (Fig. 9). In the apparatus as modified by Huff and discussed in the rejection above the compression line II is connected to the throttle valve 15, the pressure detector, and the temperature detector.
As to claims 3-4, Tsuboi teaches that branched line utilized its own valve (Fig. 9), and thus does not teach the branched lubrication line configurations of claim 3 or claim 4. However, it would have been an obvious design choice to modify the reference by having the circuit configuration of either claim 3 or claim 4, since applicant has not disclosed that having a particular arrangement between the throttle valve and the lubrication lines solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any feasible configuration of the valve and branch lines. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Tsuboi to either have the chamber line and the suction side bearing line downstream of the throttle valve and detectors or to have all of the lubrication lines downstream of the throttle valve and detectors in order to reduce cost and simplify control be reducing the number of throttle valves required.
	As to claim 5, Tsuboi teaches a pressure detector 21 configured to measure the refrigerant pressure at a discharge side of compressor 11, and thus is considered to be capable of measuring pressure in the discharge bearing cavity.
	As to claim 6, Tsuboi teaches a refrigerant recovery line that is the line connected to the discharge side of the bearing cavity which returns refrigerant to the main circuit and thus also the evaporator (paragraph 34).
	As to claim 11, Tsuboi teaches a screw compressor having screw rotors 51-52.
	As to claim 12, Tsuboi teaches oil-free operation (paragraph 5).
	As to claim 13, Tsuboi does not explicitly teach that valve 15 is pulse controlled. However, the examiner takes Official Notice that it is well known in the art to utilize 
	As to claim 14, Tsuboi, as modified, teaches an upstream pressure detector 21 and controlling the valve 15 based on the upstream pressure (Tsuboi, paragraph 43) and the downstream pressure (Huff, paragraphs 52-53).
	 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi and Huff as applied above, and further in view of Wardle (US 5,469,713).
	As to claim 7, Tsuboi, as modified, does not explicitly teach a temperature detection means for detecting the temperature of bearings within the compressor. However, Wardle teaches using temperature sensors 41 at both discharge and suction bearings of a compressor (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Tsuboi to utilize bearing temperature detecting means as taught by Wardle because it would allow the system to monitor bearing temperature to ensure that the compressor is operating properly for reliably circuit operation.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi and Huff as applied above, and further in view of Doty (US 8,397,534).
	As to claims 8-10, Tsuboi does not explicitly teach a motor line connected to a motor cavity or a temperature detector as claimed. However, Doty teaches that it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763